EVANS BANK, N.A.

2020 EXECUTIVE INCENTIVE RETIREMENT PLAN

﻿

ARTICLE I.
Purpose

The purpose of this 2020 Evans Bank, N.A. Executive Incentive Retirement Plan
(the “Plan”) is to replace the Evans National Bank Executive Incentive
Retirement Plan, which was effective April 1, 2003, on a prospective basis. This
Plan formalizes the understanding by and between certain executive officers of
Evans Bank, N.A., The Evans Agency, LLC, Frontier Claim Services, Inc., and any
other subsidiary of Evans Bancorp, Inc. (the “Company”) who are eligible to
participate in the Plan. The Plan is effective January 1, 2020.

ARTICLE II.
Definitions

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

“Affiliate” means the Company and any wholly owned subsidiary of the Company.

“Beneficiary” means the person, persons or entity designated by the Participant
to receive benefits payable under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” shall include termination of benefits hereunder because of the
Participant’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, material breach of the Code of Ethics
of either the Company or the Company, material violation of the Sarbanes-Oxley
requirements for officers of public companies that in the reasonable opinion of
the Board will likely cause substantial financial harm or substantial injury to
the reputation of the Company or the Company, willfully engaging in actions that
in the reasonable opinion of the Board will likely cause substantial financial
harm or substantial injury to the business reputation of the Company or the
Company, failure to perform stated duties after receiving written notice of
Participant’s failure to perform assigned duties, willful violation of any law,
rule or regulation (other than routine traffic violations or similar offenses)
or final cease-and-desist order, or material breach of any provision of the
Agreement. A termination of benefits hereunder for “Cause” does not necessarily
require (or result in) termination of the Participant’s employment for “cause.”

No act or failure to act, on the part of the Participant, shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the Participant’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon the
direction of the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Participant
in good faith and in the best interests of the Company.





--------------------------------------------------------------------------------

 

If the Company or the Company wishes to terminate the Participant’s benefits
hereunder for “Cause,” the Board shall first provide the Participant with a
written statement of its grounds for proposing to make such determination, and
the Participant shall be afforded a reasonable opportunity to make oral and
written presentations to the members of the Board to refute the grounds for
proposed termination of benefits hereunder.

“Change in Control” means any one of the following events occurs:

(a)Merger: The Company merges into or consolidates with another corporation, or
merges another corporation into the Company and as a result less than a majority
of the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation;

(b)Acquisition or Significant Share Ownership: A report on Schedule 13D or
another form or schedule (other than Schedule 13G) is filed or is required to be
filed under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if
the schedule discloses that the filing person or persons acting in concert has
or have become the beneficial owner of 25% or more of a class of the Company’s
voting securities, but this clause (b) shall not apply to beneficial ownership
of Company voting shares held in a fiduciary capacity by an entity of which
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

(c)Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (c) each director who is first elected by the board (or first nominated
by the Board for election by stockholders) by a vote of at least two-thirds
(2/3) of the directors who were directors at the beginning of the period shall
be deemed to have been a director at the beginning of the two-year period; or

(d)Sale of Assets: The Company sells to a third party all or substantially all
of the Company’s assets.

“Company” means Evans Bancorp, Inc., a New York corporation, and any successor
thereto.

“Compensation” means a Participant’s total base salary during each calendar
year. 

“Declared Rate” means the prime rate as published in The Wall Street Journal
plus one (1) percentage point. The Board shall establish the Declared Rate
effective as of January 2nd  of each Plan Year. Such Declared Rate, once
established, shall be used for all interest determinations during the Plan
Year. The formula used to establish the Declared Rate may be amended by a
resolution of the Board on a prospective basis.

“Deferred Bonus” means an award pursuant to Section 3.2 of the Plan.





2



--------------------------------------------------------------------------------

 

“Deferred Benefit Account” means the account maintained on the books of the
Company to track each Participant’s Deferred Bonus for each Participant pursuant
to Article IV. A Participant’s Deferred Benefit Account shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to
the Participant pursuant to this Plan. A Participant’s Deferred Benefit Account
shall not constitute or be treated as a trust fund of any kind.

“Designation of Form for Payment” means the agreement (attached hereto as
Exhibit A) filed by a Participant designating the manner in which the
Participant’s  Deferred Benefit Account balance shall be paid to the Participant
or his beneficiary.

“Determination Date” means the date on which the amount of a Participant’s
Deferred Benefit Account is determined as provided in Article IV hereof. Unless
otherwise determined by the Board, the last day of each Plan Year shall be the
Determination Date.

“Disability” means the Participant is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (b) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company, or (c) determined to be totally disabled by the Social
Security Administration.

“Participant” means any officer of the Company or an Affiliate who is designated
as a Participant by the Board and who is identified on Appendix A to the Plan.

“Plan Year” means a twelve-month period commencing January lst and ending the
following December 31.

“Separation from Service” means the Participant’s retirement or other
termination of employment with the Company within the meaning of Code Section
409A. No Separation from Service shall be deemed to occur due to military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six (6) months or, if longer, so long as the Participant’s right to
reemployment is provided by law or contract. If the leave exceeds six (6) months
and the Participant’s right to reemployment is not provided by law or by
contract, then the Executive shall have a Separation from Service on the first
date immediately following such six-month period.

Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Company and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to an amount less than 50% of the average level of bona
fide services performed over the immediately preceding 36 months (or such lesser
period of time in which the Executive performed services for the Company). The
determination of whether the



3



--------------------------------------------------------------------------------

 

Participant has had a Separation from Service shall be made by applying the
presumptions set forth in the Treasury Regulations under Code Section 409A.

“Specified Employee” means, in the event the Company or the Affiliate is or
becomes a publicly traded company, a key employee within the meaning of Code
Section 409A and the Treasury regulations issued thereunder.

ARTICLE III.
Participation and Benefits

3.1. Participation.

(a) Participation in the Plan shall be limited to a select group of management
or highly compensated employees of the Company or an Affiliate designated as
Participants by resolution of the Board’s Human Resource and Compensation
Committee, based upon the recommendation of the President and Chief Executive
Officer and/or the Human Resource and Compensation Committee of the Board. The
Plan is intended to be a “top hat” plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Board may, upon
designation of an individual as a Participant, establish such terms and
conditions of participation as it deems appropriate.

(b) An employee may only be considered for participation in this Plan if he or
she satisfies the following criteria (as well as being designated by a Board
resolution as a Participant in this Plan): (i) must be a Vice President or
higher; (ii) must have completed one full calendar year of service (measured
from his or her date of hire); and (iii) must earn (or be scheduled or
reasonably expected to earn) a minimum of $150,000 per year from the Company or
an Affiliate, taking into account base salary and incentive compensation). The
Participants as of January 1, 2020 are identified in Appendix A to this Plan.

(c) Designation as a Participant shall not entitle a Participant to the award of
a Deferred Bonus in a specific Plan Year except upon specific authorization by
the Board. The Board shall by resolution establish a Participant’s eligibility
to receive a Deferred Bonus award in a Plan Year pursuant to Section 3.2 and
provide the Participant with written notice thereof. The Board may terminate an
individual’s status as a Participant on a prospective basis, provided, however,
that such termination shall not affect a Participant’s previously accrued
benefits.

3.2. Amount of Deferred Bonus.

Each Participant who is eligible to receive a Deferred Bonus for the Plan Year
and is employed on the last day of the Plan Year shall be credited with a
Deferred Bonus equal to five (5) percent of their Compensation (at the rate in
effect on the last day of the Plan Year). The Deferred Bonus shall be credited
to a Participant’s Deferred Benefit Account as of the last day of the Plan Year
to which the award relates.

3.3. Vesting of Deferred Benefit Account.

(a) A Participant shall become fully vested in his or her Deferred Benefit
Account upon the completion of ten (10) full calendar years of service, measured
from the



4



--------------------------------------------------------------------------------

 

Participant’s date of hire. If such Participant terminates employment before
completing ten (10) full calendar years of service, then such Participant’s
entire Deferred Benefit Account shall be forfeited, the Deferred Benefit Account
shall be cancelled and any amounts set aside to informally fund such obligations
(either in a rabbi trust or on the books and records of the Company or
Affiliate) shall be restored to the general assets of the Company or Affiliate.

(b) Notwithstanding the preceding, unless otherwise determined by the Board, a
Participant’s Deferred Benefit Account shall automatically vest upon (i) the
Participant’s death; (ii) Disability; (iii) the occurrence of a Change in
Control; or (iv) termination of the Plan.

(c) For a period of one (1) year after a Participant Separates from Service, the
Participant shall forfeit his or her Deferred Benefit Account if the Participant
shall, without the written consent of the Company,  (i) directly or indirectly
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company or any of its Affiliates to
terminate his or her employment and accept employment or become affiliated with,
or provide services for compensation in any capacity whatsoever to, any business
whatsoever that competes with the business of the Company or any of its
Affiliates and has headquarters, offices or branches within thirty-five (35)
miles of the locations in which the Company or its Affiliates has business
operations; or (ii) become an officer, employee, consultant, director,
independent contractor, agent, sole proprietor, joint venturer, greater than 5%
equity-owner or stockholder, partner or trustee of any savings bank, savings and
loan association, savings and loan holding company, credit union, bank or bank
holding company, or any other entity competing with the Company or its
Affiliates in any county where the Company or its Affiliates have a branch,
provided.

ARTICLE IV.
Deferred Benefit Account

4.1. Determination of Account.

(a) Each Participant’s Deferred Benefit Account as of each Determination Date
shall consist of the balance of the Participant’s Deferred Benefit Account as of
the immediately preceding Determination Date plus the Participant’s Deferred
Bonus, if any, awarded since the immediately preceding Determination Date, and
earnings thereon.

(b) The Deferred Benefit Account of each Participant shall be reduced by the
amount of all distributions, if any, made from such Deferred Benefit Account
since the preceding Determination Date.

4.2. Crediting of Account.

As of each Determination Date, the Participant’s Deferred Benefit Account shall
be increased by the amount of interest earned since the preceding Determination
Date. Interest shall be based upon the Declared Rate, which shall be adjusted
annually on the first business day of the Plan Year to apply during such Plan
Year. Interest shall be based upon the average daily balance of the
Participant’s Deferred Benefit Account since the last preceding Determination



5



--------------------------------------------------------------------------------

 

Date, but after the Deferred Benefit Account has been adjusted for any
contributions to be credited as of such date.

ARTICLE V.
Benefits

5.1. Separation from Service.

Upon any Separation from Service of the Participant, other than for Cause, the
Company shall pay to the Participant a Deferral Benefit equal to the amount of
his or her Deferred Benefit Account. Payment of the Participant’s vested
Deferred Benefit Account following Separation from Service shall commence on a
date determined in accordance with Sections 5.2 and 5.3. Notwithstanding
anything in this Plan to the contrary, no benefit shall be payable to a
Participant under this Plan if a Participant’s Separation from Service is for
Cause.

5.2. Form of Benefit Payment.

(a) A Participant shall be entitled to payment of his or her vested Deferred
Benefit Account upon the later of (i) a Separation from Service (other than for
Cause) and (ii)  the Participant’s attainment of a stated age as set forth in
Participant’s Designation of Form for Payment (see Exhibit A) or any subsequent
Change in Election Form (see Exhibit B), provided that the stated age shall not
be younger than age sixty-two (62) years.  Such benefit shall be paid in
accordance with the Participant’s election on his or her Designation of Form for
Payment (see Exhibit A) or any subsequent Change in Election Form (see
Exhibit B).

(b) If a Participant dies prior to receiving his or her entire Deferred Benefits
Account, the balance of such Account shall be paid to the Participant’s
Beneficiary in accordance with Article VI.

(c) Each Participant may, on the Beneficiary Designation Form (attached hereto
as Exhibit C), designate a Beneficiary to receive any death benefit payable
under this section.

(d) If a Participant Separates from Service by reason of Disability, there shall
be paid to the Participant as a cash lump sum an amount equal to the Deferred
Benefit Account the Participant would have received hereunder if the Participant
had attained age 65 on the date immediately preceding the Participant’s date of
Disability and the Participant’s base salary had increased 3% per calendar year,
then discounted to the lump sum present value as of the date of
Disability.  Such benefit shall be paid no later than 180 days after the date
the Disability is confirmed in accordance with Article II.

(e) If a Participant Separates from Service with the Company due to an
involuntary termination of employment (other than for Cause) or a voluntary
resignation for “Good Reason” (as defined in Code Section 409A) within 24 months
following a Change in Control, there shall be paid to the Participant as a cash
lump sum an amount equal to the present value of the Participant’s Deferred
Benefit Account that the Participant would have received if (i) the Participant
had attained age 62 on the date immediately preceding his date of Separation
from Service; and (ii) the Participant’s Base Salary had increased 3% per
calendar year,



6



--------------------------------------------------------------------------------

 

discounted to a lump sum present value as of the date of the Separation from
Service. Such benefit shall be paid within 180 days following the date of such
Separation from Service.

(f) Notwithstanding anything in this Plan to the contrary, if a Participant is
receiving installment payments hereunder and a Change in Control occurs during
the installment period, all remaining installments shall be converted into an
actuarially equivalent lump sum amount and such amount shall be paid in a cash
lump sum within 180 days after the effective date of such Change in Control.

(g) Upon a Participant’s entitlement to benefits paid from his or her Deferred
Benefit Account due to attaining the age specified in the Participant’s
Designation of Payment Form and occurring a Separation from Service, other than
due to death, Disability, Separation from Service for Cause, or involuntary
termination of employment or voluntary termination of employment for Good Reason
within 24 months after a Change in Control, the Participant’s benefit shall be
paid in the form of at least two (2) but no more than fifteen (15) equal annual
installment payments as designated by the Participant on the Designation of Form
of Payment, attached hereto as Exhibit A.  A new Participant must designate the
time and form of payment on the Designation of Form of Payment on or before
thirty (30) days following the date on which the Participant first becomes
eligible to participate in the Plan, otherwise the Participant will be deemed to
have elected to be paid in two equal installment payments beginning at age
sixty-two (62) years for a qualified Separation from Service under this Plan.

(h) A Participant may change the form of benefit payment for his or her Deferred
Benefit Account by filing with the Company a Change of Election Form, attached
hereto as Exhibit B, provided that such change must be elected at least twelve
(12) months before the benefit would have otherwise been paid or begun to be
paid, will not be effective for twelve (12) months after elected, and any change
to the form of payment must result in a minimum five (5) year delay in the
starting date of the affected payment, in accordance with Code Section 409A. No
changes in the form of benefit payment shall be permitted following a
Participant’s Separation from Service.

(i) Benefit payments made to a Participant or Beneficiary shall commence not
later than 180 days following the later of: (i) the Participant’s Separation
from Service (other than for Cause);  and (ii) the Participant’s attainment of
an age designated on the Participant’s Designation of Form for Payment (see
Exhibit A) (or subsequent Change in Election Form, see Exhibit B).

  ARTICLE II.

5.3. Commencement of Payments.

(a) All installment payments made pursuant to this Plan shall be payable
annually beginning with a single payment on the date determined under Section
5.2(i) and continuing on each anniversary of such date until fully paid in
accordance with the Participant’s election. If the Participant dies after
installments have begun, but before receiving all installments owed to the
Participant, then the Participant’s Beneficiary shall receive a cash lump sum
equal to the then-current present value of the remaining installments owed to
the Participant without any reduction for early retirement, using the
then-current IRS “applicable federal rate” as



7



--------------------------------------------------------------------------------

 

the discount factor for calculating the present value, with such lump sum being
paid no later than 180 days after the date of the Participant’s death.

(b) Notwithstanding the foregoing, if the Participant is a Specified Employee
and the distribution under the Plan is due to Separation from Service (other
than due to death), then solely to the extent necessary to avoid penalties under
Code Section 409A, no distribution shall be made during the first six (6) months
following the Participant’s Separation from Service. Rather, any distribution
which would otherwise be paid to the Participant shall be accumulated and paid
to the Participant in a single cash lump sum distribution on the first day of
the seventh month following such Separation from Service. All subsequent
distributions shall be paid in the manner specified in the Plan.

﻿

5.4. Code Section 280G Automatic Cutbacks.

Notwithstanding anything herein to the contrary, (a) the present value of the
amount to be paid to the Participant upon a Change in Control shall be
calculated in accordance with Code Section 280G and the regulations thereunder
(i.e., using 120% of the applicable federal rate as the discount rate) and (b)
in the event that the aggregate payments or benefits to be made or afforded to a
Participant in the event of a Change in Control would be deemed to include an
“excess parachute payment” under Code Section 280G or any successor thereto,
then the benefits payable hereunder shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Company hereunder being non-deductible pursuant to Code Section 280G and subject
to an excise tax imposed under Code Section 4999.

 

ARTICLE VI.
Beneficiary Designation

6.1. Beneficiary Designation.

(a) Each Participant shall have the right, at any time, to designate any person
or persons as his Beneficiary or Beneficiaries (both primary as well as
contingent) to whom payment under this Plan shall be paid in the event of his
death prior to complete distribution to the Participant of the benefits due him
under the Plan. Any Participant Beneficiary designation shall be made by filing
a Beneficiary Designation Form (attached hereto as Exhibit C) with the Board and
shall be effective only when received in writing by the Board. The Beneficiaries
shall become fixed at the Participant’s death so that if a Beneficiary survives
the Participant but dies before final payment of the death benefit, any
remaining death benefits shall be paid to the representative of such
Beneficiary’s estate.

6.2. Changes in Beneficiary Designation.

Any Beneficiary designation may be changed by a Participant by filing a
subsequent Beneficiary Designation Form with the Board. The filing of a new
Beneficiary Designation Form will cancel all Beneficiary designations previously
filed.

 

6.3. No Beneficiary Designation. 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then Participant’s
designated Beneficiary shall be deemed to be the person or persons surviving him
in the first of the following classes in which there is a survivor, share and
share alike:

 

(a) The surviving spouse;

(b) The Participant’s children, except that if any of the children predecease
the Participant but leave issue surviving, then such issue shall take per
stirpes;

(c) The Participant’s estate.

6.4. Effect of Payment.  

The payment to the deemed Beneficiary shall completely discharge Company’s
obligations under this Plan.

ARTICLE VII.
Administration

7.1. Administrator.  

The Board’s Human Resource and Compensation Committee shall be the Administrator
of the Plan. The Board’s Human Resource and Compensation Committee may delegate
any of its administrative functions to another person, subject to revocation of
such delegation at any time.

7.2. Discretion.  

The Administrator shall have the discretionary power and authority to determine
the individuals who shall become Participants in the Plan. The Administrator
shall also have the discretionary power and authority, which it shall exercise
in good faith, to determine whether a Participant is entitled to a benefit under
the Plan, the identity of a Participant’s beneficiary, and the amount and form
of the benefit payable to any Participant or beneficiary. The Administrator
shall have the discretion and authority to interpret the Plan and to make such
rules and regulations as it deems necessary for the administration of the Plan
and to carry out its purposes. The determinations of the Administrator shall be
conclusive and binding on all persons.

7.3. Determination of Benefit.

The Administrator’s good faith determination of the benefits to which a
Participant, surviving spouse, or beneficiary is entitled under this Plan shall
be conclusive and binding on all persons; provided, however, that this provision
shall not preclude the Administrator’s correcting any error the Administrator
determines to have been made in the computation of any benefit. The
Administrator shall be entitled to recover from any Participant or beneficiary,
or from his estate,



8



--------------------------------------------------------------------------------

 

the amount of any overpayment of benefits and may reduce the amount of future
benefits payable to any Participant or beneficiary by the amount of any
overpayment made with respect to the Participant.

7.4. Benefit Claim Procedure.

Within a reasonable period of time following a Participant’s termination of
employment, the Administrator will inform the Participant, or the Beneficiary of
a deceased Participant, of the amount of benefits, if any, payable from the
Plan. Not later than 30 days after receipt of such notification, the Participant
or Beneficiary may file with the Administrator a written claim objecting to the
amount of benefits payable under the Plan. The Administrator, not later than 90
days after receipt of such claim, will render a written decision to the claimant
on the claim. If the claim is denied, in whole or in part, such decision will
include the reason or reasons for the denial, a reference to the Plan provision
that is the basis for the denial, a description of additional material or
information, if any, necessary for the claimant to perfect the claim, an
explanation as to why such information or material is necessary and an
explanation of the Plan’s claim procedure. The claimant may file with the
Administrator, not later than 60 days after receiving the Administrator’s
written decision, a written notice of request for review of the decision, and
the claimant or the claimant’s representative may review Plan documents which
relate to the claim and may submit written comments to the Administrator. Not
later than 60 days after receipt of such review request, the Administrator will
render a written decision on the claim, which decision will include the specific
reasons for the decision, including a reference to the Plan’s specific
provisions where appropriate. The foregoing 90-day and 60-day periods during
which the Administrator must respond to the claimant may be extended by up to an
additional 90 or 60 days, respectively, if special circumstances beyond the
Administrator’s control so require.

 

﻿

7.5. Arbitration.  

If, within 30 days after an appealed claim is denied, a Participant notifies the
Company that a dispute exists concerning the benefits hereunder, the parties
shall promptly proceed to arbitration, as described in this Section.

 

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to this Plan or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including without limitation any matter relating to the
interpretation of this Plan, may be submitted to arbitration irrespective of the
magnitude thereof, the amount in controversy or whether such disagreement,
dispute or controversy would otherwise be considered justifiable or ripe for
resolution by a court or arbitral tribunal. The arbitration shall be conducted
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”).



9



--------------------------------------------------------------------------------

 

(b) The arbitral tribunal shall consist of one arbitrator who shall be an
attorney of recognized standing at the bar with at least 15 years experience in
the practice of law. The parties to the arbitration jointly shall directly
appoint such arbitrator within 30 days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the AAA as provided in the Commercial Arbitration Rules
and shall be a person who (i) maintains his or her principal place of business
either within 75 miles of Buffalo, New York and (ii) had substantial experience
in commercial and business matters. The Company shall pay all of the fees and
expenses of the arbitrator, in a lump sum no later than 2 1/2 months after the
end of the calendar year in which such expenses were incurred. The arbitration
shall be conducted within the Buffalo, New York metropolitan area or in such
other city in the United States of America as the parties to the dispute may
designate by mutual written consent.

(c) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing or except under extraordinary circumstances where the
interests of justice require a different procedure.

(d) A decision or award of the arbitral tribunal shall be final and binding upon
the parties to the arbitration proceeding. The parties hereto hereby waive to
the extent permitted by law any rights to appeal or to seek review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced, against the parties to the arbitration proceeding or their assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof.

(e) Nothing herein contained shall be deemed to give, the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Plan.

7.6. Indemnification.  

The Company shall indemnify the Administrator and each other person to whom
administrative functions are delegated against any and all liabilities that may
arise out of their administration of the Plan, except those that are imposed on
account of such person’s willful misconduct.

7.7. Limitation of Authority.

No person performing any administrative functions with respect to the Plan shall
exercise, or participate in the exercise of, any discretion with respect to his
own benefit under the Plan. This provision shall not preclude such person from
exercising discretionary authority with respect to the generally applicable
provisions of the Plan, even though such person’s benefit may be affected by
such exercise.

﻿



10



--------------------------------------------------------------------------------

 

ARTICLE VIII.
Amendment and Termination of Plan

8.1. Amendment.

The Board may at any time amend the Plan in whole or in part; provided, however,
that no amendment shall be effective to decrease or restrict any Deferred
Benefit Account maintained pursuant to any existing award under the Plan. Any
change in the formula used to determine the Declared Rate under Section 4.2 or
the deferral award percentage specified in Section 4.2 shall be prospective only
and shall not become effective until the first day of the calendar year which
follows the adoption of the amendment.

8.2. Termination of Plan.

The Company reserves the right to terminate the Plan at any time. Upon Plan
termination, unless the Board determines otherwise, Participants shall
automatically become fully vested in their Deferred Benefit Accounts and the
Board shall determine whether all payments of benefits shall be made in
accordance with the normal distribution schedule set forth under the Plan or if
payment of benefits shall be accelerated in order to wind down the Plan.

 

(a) To the extent any benefits under the Plan are subject to Code Section 409A,
any acceleration of the payment of such benefits due to Plan termination shall
comply with the following, so long as the Plan termination is not proximate to
an economic downturn of the Company or the Company:

(i)all arrangements sponsored by the Company that would be aggregated with this
Plan under Treasury Regulation 1.409A-1(c)(2) if any Participant covered by this
Plan was also covered by any of those other arrangements are also terminated;

(ii)no payments other than payments that would be payable under the terms of the
arrangement if the termination had not occurred are made within 12 months of the
termination of the arrangement;

(iii)all payments are made within 24 months of the termination of the
arrangements; and

(iv)the Company does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Treasury Regulation 1.409A-1(c)(2) if the same
Participant participated in both arrangements, at any time within three (3)
years following the date of termination of the arrangement.

(b) Notwithstanding the foregoing, the Company may terminate the Plan within
12 months of a corporate dissolution taxed under Code Section 331, or with
approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A) and
accelerate the payment of benefits under the Plan that are subject to Code
Section 409A, provided that such benefits under the Plan are included in the
Participant’s gross income in the latest of (i) the



11



--------------------------------------------------------------------------------

 

calendar year on which the Plan terminates; (ii) the calendar year on which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year on which the payment is administratively practicable.

(c) Notwithstanding the foregoing, the Company may terminate the Plan by
irrevocable Board action taken within the 30 days preceding a change in control
(but not following a change in control) that is defined in accordance with Code
Section 409A and accelerate the payment of benefits under the Plan that are
subject to Code Section 409A, provided that the Plan shall only be treated as
terminated if all substantially similar arrangements sponsored by the Company
are terminated so that the Participants and all executives under substantially
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within 12 months of the date of the
termination of the arrangements.

ARTICLE IX.
Miscellaneous

9.1. Unsecured General Creditor.

Participants and their beneficiaries, heirs, successors and assigns shall have
no secured interest or claim in any property or assets of the Company, nor shall
they be beneficiaries of, or have any rights, claims or interests in any life
insurance policies, annuity contracts or the proceeds therefrom owned or which
may be acquired by the Company  (“Policies”). Such Policies or other assets of
the Company shall not be held under any trust for the benefit of Participants,
their beneficiaries, heirs, successors or assigns, or held in any way as
collateral security for the fulfilling of the obligations of Company under this
Plan. Any and all of the Company’s assets and Policies shall be, and remain, the
general, unpledged, unrestricted assets of the Company. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future. The Company shall have no obligation under
this Plan with respect to individuals other than the Company’s employees,
directors or consultants.

9.2. Non-assignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

9.3. Not a Contract of Employment.

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Company and the Participant, and the
Participant (or his Beneficiary) shall have no rights against the Company except
as may otherwise be specifically provided



12



--------------------------------------------------------------------------------

 

herein. Moreover, nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of the Company or to interfere with the
right of the Company to discipline or discharge him at any time.

9.4. Terms.

Whenever any words are used herein in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.

9.5. Captions.

The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

9.6. Governing Laws.

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of New York, unless preempted by federal law.

9.7. Validity.

In case any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

9.8. Notice.

Any notice or filing required or permitted to be given to the Company under the
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail, to the Secretary of the Board. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of three
(3) days following the date shown on the postmark or on the receipt for
registration or certification.

9.9. Successors.

The provisions of this Plan shall bind and inure to the benefit of the Company
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company and successors of any such corporation or
other business entity.

9.10. Effective Date.

The effective date of the Plan is January 1, 2020.



13



--------------------------------------------------------------------------------

 

9.11. Special Change in Rules.

Upon the occurrence of a Change in Control of the Company, this Plan may not be
amended or terminated in any respect except with the express written consent of
all Participants or other persons eligible to receive benefits hereunder. Not
later than ten (10) days following the effective date of a Change in Control, to
the extent that benefits payable under the Plan are not fully paid at the
effective date of the Change in Control, the Company, or its successor entity,
shall establish a grantor trust and contribute to such trust the amount
necessary in cash or cash equivalents to fund all benefits accrued as of such
date. The trust shall contain provisions setting forth a schedule of payments to
be made by the trustee based on Participant elections and the trustee shall not
be authorized to alter such schedule unless the Company is determined to be
insolvent. The existence of the trust or any shortfall in the assets of the
trust shall not relieve the Company of the obligation to make payments otherwise
due Participants in this Plan as they are due. Notwithstanding the foregoing,
such contribution to a grantor trust shall be made only if the contribution does
not violate Code Section 409A and the guidance published thereunder.

9.12. Tax Withholding and Payment of Code Section 409A Taxes.

The Company may withhold from any benefit payable under this Plan all federal,
state, city, income, employment or other taxes as shall be required pursuant to
any law or governmental regulation then in effect. Moreover, the Plan shall
permit the acceleration of the time or schedule of a payment to pay employment
related taxes as permitted under Treasury Regulation 1.409A-3(j) or to pay any
taxes that may become due at any time that the arrangement fails to meet the
requirements of Code Section 409A and the regulations and other guidance
promulgated thereunder. In the latter case, such payments shall not exceed the
amount required to be included in income as the result of the failure to comply
with the requirements of Code Section 409A.

9.13. Acceleration of Payments.

Except as specifically permitted herein or in other sections of this Plan, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated hereunder by the
Company, in accordance with the provisions of Treasury Regulation 1.409A-3(j)(4)
and any subsequent guidance issued by the United States Treasury Department.
Accordingly, payments may be accelerated, in accordance with requirements and
conditions of the Treasury Regulations (or subsequent guidance) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the Federal government; (iii) in
compliance with ethics laws or conflicts of interest laws; (iv) in limited
cash-outs (but not in excess of the limit under Code Section 402(g)(1)(B)); (v)
in the case of certain distributions to avoid a non-allocation year under Code
Section 409(p); (vi) to apply certain offsets in satisfaction of a debt of the
Participant to the Company; (vii) in satisfaction of certain bona fide disputes
between the Participant and the Company; or (viii) for any other purpose set
forth in the Treasury Regulations and subsequent guidance.



14



--------------------------------------------------------------------------------

 

9.14. Payment in the Event of Incapacity or Minority.

If the Company, in its discretion, determines that any person entitled to
receive any payment under this Plan is physically, mentally or legally incapable
of receiving or acknowledging receipt of payment, and no legal representative
has been appointed for such person, the Company in its discretion may (but shall
not be required to) cause any sum otherwise payable to such person to be paid to
such one or more as may be chosen by the Company from among the following: the
institution maintaining such person, such person’s spouse, children, parents or
other relatives by blood or marriage, a custodian under any applicable Uniform
Transfers to Minors Act or any other person determined by the Company to have
incurred expense for such person. The Company’s payment based upon its good
faith determination of the incapacity of the person otherwise entitled to
payments under this Plan and the existence of any other person specified above
shall be conclusive and binding on all persons. Any such payment shall be a
complete discharge of the liabilities of the Company under this Plan to the
extent of such payment.

[Signature Page to Follow]





15



--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Plan to be executed on the date
written below.

﻿

EVANS BANK, N.A.

﻿

﻿

﻿

Date:  By:    

 

16



--------------------------------------------------------------------------------

 

EVANS BANK, N.A.

 2020 EXECUTIVE INCENTIVE RETIREMENT PLAN

﻿

APPENDIX A
Participants

﻿

The individuals listed below are active participants in the Evans Bank, N.A.
2020 Executive Incentive Retirement Plan:

﻿

§



Maureen Cilano

§



John Connerton

§



Mary Ellen Frandina

§



Dale McKim III

§



Valerie Muka

§



Kenneth Pawlak

§



Mary Philbin

§



Nicholas Snyder

﻿





--------------------------------------------------------------------------------

 



EXHIBIT A

﻿

EVANS BANK, N.A.
2020 EXECUTIVE INCENTIVE RETIREMENT PLAN

DESIGNATION OF FORM FOR PAYMENT

﻿

﻿

Participant Name:        Date of Birth:  

﻿

Participation Date:January 1, 2020

﻿

Distribution Election for 2020 Plan Deferred Benefit Account

I hereby elect that my benefit will be paid in the following manner:

﻿

 



_____ Annual Installments (must be a value between two and fifteen), starting
180 days after:

 



Separation from service

 



Age ____ (must be age 62 or older)

 



The later of (i) Separation from Service or (ii) Age _____ (must be age 62 or
older)

﻿

﻿



DateParticipant

﻿

﻿

ACKNOWLEDGED AND RECEIVED BY: 

﻿



DateBy





18



--------------------------------------------------------------------------------

 



EXHIBIT B

﻿

EVANS BANK, N.A.
2020 EXECUTIVE INCENTIVE RETIREMENT PLAN

CHANGE IN ELECTION FORM FOR

DESIGNATION OF FORM FOR PAYMENT

﻿

﻿

Participant Name:      Date of Birth:

﻿

Participation Date:January 1, 2020

﻿

Change in Election for Distribution with 2020 Plan Deferred Benefit Account

I hereby elect that my benefit will be paid in the following manner:

﻿

 



_____ Annual Installments (must be a value between two and fifteen), starting
180 days after:

 



Separation from service

 



Age ____ (must be age 62 or older)

 



The later of (i) Separation from Service or (ii) Age _____ (must be age 62 or
older)

*  No installment payment may be accelerated by the change in election.  Any
installment which is deferred must be deferred for at least five (5)
years.  This change in election must be implemented at least one (1) year prior
to the installment being paid and will not be effective until one (1) year after
this election is made.

﻿

﻿



DateParticipant

﻿

﻿

ACKNOWLEDGED AND RECEIVED BY: 

﻿



DateBy

﻿

﻿





19



--------------------------------------------------------------------------------

 



EXHIBIT C

﻿

EVANS BANK, N.A.

2020 EXECUTIVE INCENTIVE RETIREMENT PLAN

BENEFICIARY DESIGNATION FORM

﻿

﻿

Print Name:    

﻿

I hereby designate the following Beneficiary(ies) to receive my 2020 Evans Bank,
N.A.  Deferred Benefit Account balance under the Plan, following my death:

﻿

PRIMARY BENEFICARY:

﻿

Name:  ___________________________________% of Benefit: ______________

﻿

Name:  ___________________________________% of Benefit: ______________

﻿

Name:  ___________________________________% of Benefit: ______________

﻿

SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the
participant):

﻿

Name:  ___________________________________% of Benefit: ______________

﻿

Name:  ___________________________________% of Benefit: ______________

﻿

Name:  ___________________________________% of Benefit: ______________

﻿

﻿

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect.  This Beneficiary Designation is revocable.

﻿

﻿

﻿



DateParticipant

﻿

﻿

ACKNOWLEDGED AND RECEIVED BY: 

﻿



DateBy

﻿



20



--------------------------------------------------------------------------------